SAYRE, J.
Epitomized Opinion
Defendant in error was convicted in the Municipal Court of Columbus of the violation of a speed ordinance. He filed a petition in error in the Common Pleas without leave. Motion was there made to strike this petition from the files. 4551 GC. provides that no petition in error to review a conviction under a city ordinance shall be filed except upon leave of the court. The motion was overruled. The court held the ordinance under which the defendant was convicted was invalid “for the reason that the subject matter has already been taken cognizance of by the legislature in the enactment of 12603 GC., a law of general nature.” Error was then prosecuted to the Court of Appeals which held:
1. The motion to strike was properly overruled. By virture of 1558-75 GC. no leave in the Common Pleas is necessary to file a petition in error from the Municipal Court of Columbus.
2. The conviction was proper under the first part of the ordinance forbidding unreasonable speed. By Sec. 3, Art. XVIII, Cons., such ordinance is a valid enactment. Whether or not the council had the right to pass the second part of the ordinance which resembles the second paragraph of Sec. 12603, that paragraph of the statute is a rule of evidence in every case brought under that section or under any ordinance containing the same language. See also Greensburg v. Cleveland, 98 OS. 282.
The judgment of the Court of Common Pleas will be reversed and that of the Municipal Court affirmed.